Citation Nr: 1822063	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for residuals of frostbite of the hands.

5.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  At his hearing, the Veteran waived initial RO consideration of additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2012 to assess the etiology of his bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service because the Veteran had normal hearing at his 1979 separation examination as well as during hearing tests in 1983, 1987, 1991.  However, the examiner did not consider the Veteran's hearing test results in October 1996 and September 2001, nor address whether his Reserve service had any impact on his hearing.  As such, the Board finds that a remand to obtain an addendum medical opinion is warranted.

The Veteran was also afforded a VA examination in November 2012 to determine the etiology of his cold injury residuals of the bilateral upper and lower extremities.  However, the Board finds this examination inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2017).  While serving in Germany, the Veteran was treated for vesicles and bullae of the hands which were treated and wrapped Furacin cream for a week.  The examiner did not address this evidence when making a determination.  Therefore, the Board finds that an addendum opinion is necessary to consider this evidence.  

The Veteran has alternatively claimed that his bilateral hearing loss, tinnitus, and diabetes mellitus were incurred in or aggravated by his periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Although the claims file contains some service personnel records relating to the Veteran's periods of ACDUTRA and INACDUTRA, including a Chronological Statement of Retirement Points, there is no document that reflects the precise dates when the Veteran served in an ACDUTRA or an INACDUTRA capacity.  This information is crucial in addressing the Veteran's contentions that his disabilities were related to his ACDUTRA and INACDUTRA service. 

In addition, the Veteran contends that he was released from the Reserve due to his diabetes mellitus.  A review of the evidence indicates that the Veteran requested an informal Physical Evaluation Board (PEB) to review his medical records for a final determination of his medical fitness for retention.  However, the decision has not been associated with the claims file.  Therefore, the RO should obtain a copy of the PEB determination on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the National Personnel Records Center and the Army Reserve, in an attempt to verify each period of ACTUDRA and INACDUTRA performed by the Veteran.  In this regard, a report detailing the Veteran's award of reserve retirement points will NOT represent compliance with this instruction.  Rather, each date of ACDUTRA and INACDUTRA must be verified.  If the dates of the Veteran's service cannot be determined otherwise, the AOJ must contact the Defense Finance and Accounting Service (DFAS) and request that they review the Veteran's pay record to determine the dates and types of military service performed by the Veteran.  That is, DFAS must determine for what service periods was the Veteran paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc. 

2.  Obtain any medical records associated with periods of reserve service, to include the Physical Evaluation Board (PEB) determination.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).

4.  After completing the requested development, obtain an addendum opinion from an audiologist to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire claims file must be made available, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions. After thorough review of the claims file, the examiner should answer the following questions:

a.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus had its onset in active duty from September 1976 to September 1979 or is causally related to noise exposure during that time?

b.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus was incurred in or aggravated by any period of ACDUTRA or an injury during INACDUTRA during Reserve service ending in November 2006?

In making a determination, the examiner should consider the results of the July 1979, March 1983, March 1987, June 1987, September 1991, October 1996, and September 2001 audiological tests.  

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a bilateral hearing loss and/or tinnitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

5.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's frostbite residuals of the bilateral upper and lower extremities.  The entire claims file must be made available to the clinician, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  After a thorough review of the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's frostbite residuals of the bilateral upper and lower extremities began in service or are otherwise related to a disease, event, or injury in service?  In formulating an opinion, the examiner is asked to consider the following evidence: i.) STRs, to include notations in January 1979; and ii.) the April 2017 Board hearing transcript.  

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for frostbite residuals in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

6.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's diabetes mellitus, type II.  The entire claims file must be made available to the clinician, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions. After thorough review of the claims file, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II was incurred in or aggravated by any corroborated period of ACDUTRA during Reserve service ending in November 2006?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

7.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




